Citation Nr: 0623212	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  04-02 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Weather new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1978, and served in the Army National Guard of 
Idaho on periods of active duty for training (ACDUTRA) and 
inactive duty training (INACDUTRA) from January 1982 and 
April 2002.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Boise, 
Idaho (RO) which denied service connection for bilateral 
hearing loss because new and material evidence adequate to 
reopen the claim had not been submitted.  In a December 2003 
statement of the case (SOC), the RO indicated that the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss was considered reopened, but the 
previous denial was confirmed and continued.  The veteran 
testified before a RO hearing officer in February 2004.  The 
hearing transcript has been associated with the claims file.  

The Board notes that in a June 2006 Appellant's Brief, the 
veteran's representative raised the issue of service 
connection for a bilateral knee disability.  The RO denied 
service connection for a bilateral knee disability in the 
November 2002 rating decision.  The veteran has not submitted 
a notice of disagreement in regard to this issue.  However, 
the RO addressed the issue of a bilateral knee disability in 
the December 2003 SOC.  In a January 2004 substantive appeal 
(VA Form 9), the veteran indicated that he wanted to appeal 
all of the issues listed on the SOC.  During his February 
2004 RO hearing, the veteran withdrew his appeal for service 
connection for a bilateral knee disability.  Thus, the issue 
of entitlement to service connection for a bilaterally knee 
disability is not currently on appeal.  

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 1983 rating decision, the RO denied service 
connection for bilateral hearing loss.

2.  Evidence received since the February 1983 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for bilateral hearing loss.  

CONCLUSIONS OF LAW

1.  The February 1983 rating decision, which denied service 
connection for bilateral hearing loss, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

2.  Evidence received subsequent to the February 1983 rating 
decision is new and material; the claim for service 
connection for bilateral hearing loss is reopened.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 
3.156(a), 20.1105 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a 
September 2002 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim and asked him to 
provide any evidence that pertains to his claim.  The letter 
delineated evidence received by VA; evidence VA would 
reasonably seek to obtain; and information and evidence for 
which the veteran was responsible.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2005).  With respect to new 
and material evidence claims, VA must notify a claimant of 
the evidence and information that is necessary to (1) reopen 
a claim, and (2) establish entitlement to the underlying 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) 
(2005); Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 
31, 2006).  Thus, VCAA notice must include an explanation of 
the meaning of both "new" and "material" evidence, and 
must describe the particular type of evidence necessary to 
substantiate any service connection elements found to be 
insufficiently shown at the time of the prior final denial.  
The September 2002 notice letter provided the veteran with an 
explanation of the meaning of both "new" and "material" 
evidence.  However, VA did not provide notice of the 
particular type of evidence needed to substantiate elements 
found to be insufficiently shown at the time of the February 
1983 rating decision.  Although VA did not provide the 
veteran with adequate notice in regard to new and material 
evidence, in light of the Board's favorable decision on that 
issue, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a decision.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also Kent v. Nicholson, No. 04-181 
(U. S. Vet. App. Mar. 31, 2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
the present appeal, VA did not provide the veteran with 
notice of the type of specific evidence necessary to 
establish a disability rating or effective date.  However, in 
the present case, the RO can address any such notice defects 
on remand.      

The veteran's service medical records, National Guard 
records, a VA examination, and a RO hearing transcript have 
been associated with the claims file.  VA has provided the 
veteran with every opportunity to submit evidence and 
arguments in support of his claim, and to respond to VA 
notices.  The veteran and his representative have not made 
the Board aware of any additional evidence that needs to be 
obtained prior to appellate review.  

B. Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2005).  
In addition, certain chronic diseases, including 
sensorineural hearing loss, may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2005).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in 
the line of duty, or any period of INACDUTRA during which the 
individual concerned was disabled or died from an injury 
incurred in or aggravated in the line of duty. 38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) 
(2005).  ACDUTRA includes full-time duty performed for 
training purposes by members of the National Guard of any 
state.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 
3.6(c)(3) (2004).  Presumptive periods do not apply to 
ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).  Thus, service connection may be granted for a 
disability resulting from a disease or injury incurred or 
aggravated while performing ACDUTRA, or from an injury 
incurred or aggravated while performing INACDUTRA. 38 
U.S.C.A. §§ 101(24), 106, 1131 (West 2002).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent. 38 C.F.R. § 3.385 (2005).

The RO previously considered and denied the veteran's claim 
for service connection for bilateral hearing loss in a 
February 1983 rating decision.  In the November 2002 rating 
decision, the RO found that new and material evidence 
adequate to reopen the claim had not been submitted.  In a 
December 2003 SOC, after receiving new evidence, the RO 
indicated that the veteran's claim of entitlement to service 
connection for bilateral hearing loss was considered 
reopened, but the previous denial was confirmed and 
continued.  The Board believes that the RO was ultimately 
correct in reopening the veteran's claim for service 
connection; nevertheless, the Board must address the issue of 
new and material evidence.  See Barnett v. Brown, 83 F.3d 
1380, 1383-1384 (Fed. Cir. 1996) (Stating that the Board is 
required to determine whether new and material evidence has 
been presented before it can reopen a claim and re-adjudicate 
service connection or other issues going to the merit).  

If new and material evidence is presented or secured with 
respect to a finally adjudicated claim, VA shall reopen and 
review the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2005).  New and material evidence means existing 
evidence not previously submitted to agency decision makers.  
38 C.F.R. § 3.156(a) (2005).  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  Evidence may be new and material where it 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even if it does not warrant revision of a previous decision.  
Hodge v. West, 155 F.3d 1356 (1998).  If the Board determines 
that the evidence submitted is new and material, it must 
reopen the case and evaluate the appellant's claim in light 
of all the evidence.  Justus v. Principi, 3 Vet. App. at 512.

The last final rating decision was in February 1983.  In that 
decision, the RO denied the veteran's initial claim for 
service connection, stating that hearing loss was 
demonstrated to have existed prior to service and that 
aggravation was not demonstrated.  The RO based this decision 
on a September 1975 entrance examination, which showed 
significant hearing loss in the left ear and hearing within 
normal limits in the right ear.  The RO stated that the July 
1978 discharge examination did not demonstrate any 
significant change in the recorded audiological report.

Evidence received subsequent to the February 1983 rating 
decision includes National Guard personnel records; National 
Guard service medical records; a February 2004 RO hearing 
transcript; a December 2004 VA audiological evaluation; and a 
February 2005 addendum to the December 2004 VA audiological 
evaluation.  The new evidence establishes that the veteran 
has current bilateral hearing loss.  The new evidence also 
indicates that the veteran's right ear hearing loss may be 
related to military service noise exposure during relevant 
periods of ACDUTRA in the National Guard between January 1982 
and April 2002.

National Guard personnel records and a February 2004 hearing 
transcript show that the veteran served, in relevant part, as 
a tank system mechanic and was exposed to engine noise and 
main gun firing.  Audiological evaluations from National 
Guard medical examinations completed in January 1981, June 
1985, July 1986, January 1991, November 1995, and July 2000 
reflect an increase in hearing loss.  
A February 2005 VA audiological evaluation reflects a current 
hearing loss disability in accordance with 38 C.F.R. § 3.385.  
Puretone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
50
60
LEFT
105+
105+
105+
105+
105+

The veteran was diagnosed with moderate to moderately severe 
high frequency sensorineural hearing loss.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and 0 percent in the left ear.
 
The VA audiological examination establishes a nexus between 
the veteran's current hearing loss disability and his 
National Guard service.  The examiner reviewed the claims 
file and detailed a history of noise exposure in the 
military, occupational noise exposure, and recreational noise 
exposure.  The examiner stated that the veteran had 
meningitis at 6 years of age, which resulted in a complete 
loss of hearing in his left ear.  He stated that the veteran 
enlisted in the Army National Guard in 1982 and since he 
entered the military with no hearing his left ear, 
aggravation of that impairment could not occur.    

In regard to the veteran's right ear, the examiner stated 
that audiograms from 1982 and 1986 show puretone thresholds 
within normal limits.  A 2001 audiogram represented a 
significant decrease in hearing from the 1986 audiogram.  The 
examiner stated, "[i]t is not possible to determine whether 
the veteran's hearing was damaged as part of his civil 
service duties or as part of his military duties, therefore, 
his hearing loss is at least as likely as not related to 
military service noise exposure."  The Board notes this 
opinion shall considered credible for the purpose of 
determining whether the case should be reopened.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  In a February 2005 
addendum, which was attached to an e-mail requesting 
clarification of the December 2004 VA opinion, the examiner 
indicated that his opinion was based on speculation and that 
it was not possible to determine whether the veteran's 
hearing was damaged as part of his civilian duties or his 
military duties.    

The Board finds that the new evidence, when considered with 
previous evidence of record, raises a reasonable possibility 
of substantiating the veteran's claim.  Accordingly, the 
Board finds that the veteran has submitted new and material 
evidence sufficient to reopen a claim of entitlement to 
service connection for bilateral hearing loss.  However, as 
explained in the REMAND below, further development is 
necessary before the Board can address the merits of the 
veteran's claim.
C.  Conclusion
  
The veteran has submitted new and material evidence 
sufficient to reopen a claim of entitlement to service 
connection for bilateral hearing loss. 


ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is reopened, and to this extent only, the appeal 
is granted. 


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2005).  A 
medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  
See id.  The Board has reviewed the evidence on file and 
finds that further development is necessary prior to 
appellate review of the veteran's claim.

The Board has reopened the veteran's claim of entitlement to 
service connection for bilateral hearing loss.  Thus, the 
Board must evaluate the veteran's claim in light of all the 
evidence of record.  See Justus v. Principi, 3 Vet. App. at 
512.  The veteran's September 1975 entrance examination 
reflects significant hearing loss in the veteran's left ear 
and hearing within normal limits in the right ear.  See 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold 
for normal hearing is from 0 to 20 decibels; higher threshold 
levels indicate some degree of hearing loss).  During the 
September 1975 audiological examination, puretone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
10
15
LEFT
70
75
75
70
80

The veteran's July 1978 separation examination reflects an 
increase in hearing loss bilaterally, with right ear hearing 
loss which amounts to a disability for VA purposes under 38 
C.F.R. § 3.385 (2005).  Audiological findings on a retest, 
completed on the same day, are still within the limits of 38 
C.F.R. § 3.385 criteria.  For the initial July 1978 
audiological examination, puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35
NR
35
LEFT
85
70
75
NR
90

For the second July 1978 test, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
NR
30
LEFT
80
75
75
NR
95

Where service medical records clearly reflect an objectively 
measurable and measured worsening of hearing during service, 
the Board is required to determine whether that worsening 
constituted an in-service "increase in disability."  
Hensley v. Brown, 5 Vet. App. 155, 161 (1993). 

Although the veteran met the current threshold criteria for 
service connection in the July 1978 separation examination, 
an audiological evaluation completed in January 1981, upon 
the veteran's entrance into the National Guard, reflects 
right ear hearing within normal limits.  Puretone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
15
LEFT
80
65
65
80
95

Subsequent National Guard medical examinations reflect an 
increase in hearing loss in the right ear.  

The veteran's December 2004 VA examination reflects a current 
hearing loss disability in the right ear.  The examiner 
stated that the claims folder was available and was reviewed 
prior to the examination.  The examiner discussed 
audiological examinations from the veteran's National Guard 
service.  However, the examiner did not discuss the September 
1975 and September 1978 audiological examinations from the 
veteran's period of active military service.  The examiner 
provided an opinion as to etiology, apparently based on 
National Guard audiograms and the veteran's exposure to 
excessive noise as a civilian and as a reservist in the 
military, which occurred over a long period of time.  The 
examiner stated that the veteran's hearing loss was at least 
as likely as not related to military noise exposure.  
Apparently in response to an RO request for clarification, 
the examiner stated in a February 2005 addendum that his 
December 2004 opinion was based on speculation, and that it 
is not possible to determine whether the veteran's hearing 
was damaged as part of his civilian duties or his military 
duties.      

The Board finds that a supplemental medical opinion, which 
addresses audiological findings in the September 1975 and 
September 1978 active duty enlistment and separation 
examinations as well as National Guard service medical 
records, is necessary for clarification.  The examiner should 
render an opinion in regard to the etiology of the veteran's 
hearing loss disability based on all the evidence of record 
including active duty as well as ACTDUTRA and INACTDUTRA 
records.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (CAVC) held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  See 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In the present appeal, the RO can cure any 
deficiency with respect to these issues.   

Accordingly, the case is REMANDED for the following action:

1. The RO should send the veteran a 
corrective VCAA notice that explains the 
information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the CAVC 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The RO should refer the case to the 
appropriate VA examiner for clarification 
of the December 2004 audiology opinion.  
The examiner should review the entire 
claims folder and especially the 
veteran's service records from his period 
of active duty (September 1975 to 
September 1978), to include audiological 
examinations from September 1975 and 
September 1978, as well as audiological 
examinations included in the veteran's 
National Guard service medical records.  
The examiner should state whether it is 
as likely as not that the veteran's right 
ear hearing loss was incurred or 
aggravated during relevant periods of 
active service or active duty for 
training or inactive duty training.  The 
examiner should state whether it is as 
likely as not that the veteran's left ear 
hearing loss was incurred or aggravated 
during relevant periods of active service 
or active duty for training or inactive 
duty training.  The examiner should 
include pertinent findings from the 
record, and rationale for all opinions 
expressed.

The RO should review the supplemental 
opinion to ensure that it is in complete 
compliance with this remand.  If 
deficient in any manner, the RO must 
implement corrective procedures.

3.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the CAVC for 
additional development or other appropriate action shall be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


